      Case 1:21-cv-00948-LMM Document 1 Filed 03/05/21 Page 1 of 4




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

FIDELE HAKIZIMANA,

     Plaintiff,
                                             CIVIL ACTION FILE
v.                                           NUMBER

D.M. BOWMAN, INC., KEVIN WEAVER,
JOHN DOE 1-2 ABC CORP., XYZ CORP.,

     Defendants.


                     DEFENDANTS’ NOTICE OF REMOVAL

                                     1.

     Plaintiff, Fidele Hakizimana, filed Civil Action File No.

21A00489 in the State Court of DeKalb County, State of Georgia,

against     defendants   D.M.    Bowman,    Inc.   and   Kevin     Weaver    on

February 2, 2021.        A copy of the Summons and Complaint are

attached hereto as Exhibit “A.”            The Answer of Defendants D.M.

Bowman, Inc. and Kevin Weaver is attached hereto as Exhibit “B.”

                                     2.

     Upon    information   and   belief,    at   the   time   of   filing   the

Complaint, Plaintiff was a citizen and a resident of the State

of Georgia.

                                     3.

     At the time of the filing the Complaint, Defendant D.M.

Bowman, Inc. was a Maryland corporation with its principal place


                                     -1-
      Case 1:21-cv-00948-LMM Document 1 Filed 03/05/21 Page 2 of 4




of business located in the State of Maryland. Complaint, ¶2;

Answer, ¶2.

                                  4.

     At the time of the filing of the Complaint, Defendant Kevin

Weaver was a citizen and resident of the State of Maryland.

                                  5.

     There is complete diversity of citizenship in this case.

                                  6.

     The foregoing action is properly removable to this Court

pursuant to 28 U.S.C. § 1441(a), 28 U.S.C. § 1446(a) and (b).

In accordance with 28 U.S.C. § 1332(a), there exists diversity

of citizenship between the Plaintiff and the Defendants and the

amount in controversy, exclusive of interest and cost, exceeds

the sum of $75,000.

                                  7.

     To support their contention of the amount in controversy,

Defendants show Plaintiff claims over $145,000 in medical bills

and is still treating for alleged injuries. Complaint, ¶24.

                                  8.

     Plaintiff’s   Complaint   also     alleges   punitive   damages   and

attorney’s fees under O.C.G.A. § 13-6-11.




                                  -2-
       Case 1:21-cv-00948-LMM Document 1 Filed 03/05/21 Page 3 of 4




                                      9.

      All properly served Defendants consent to the removal of

this case.

                                      10.

      Notice is hereby given, within thirty days after service

and receipt of a copy of the Complaint filed in the State Court

of   DeKalb   County,   State   of    Georgia,   from   which   it   may   be

ascertained that the case is one which is and/or has become

removable, notice is hereby given in accordance with 28 U.S.C.

§ 1446 and pursuant to Fed. R. Civ. P. 11 of the removal of this

action to this Court.


                                     DENNIS, CORRY, SMITH & DIXON, LLP

                                     /s/ John D. Dixon
                                     JOHN D. DIXON
                                     Georgia Bar No. 223376


                                     /S/ Jonathan R. Gibson
                                     JONATHAN R. GIBSON
                                     Georgia Bar No. 586544
                                     For the Firm
                                     Attorneys for Defendants


900 Circle 75 Parkway, Suite 1400
Atlanta, Georgia 30339
(404) 364-4505
(404)365-0134 Facsimile
Jdixon@dcplaw.com
Jgibson@dcplaw.com



                                      -3-
        Case 1:21-cv-00948-LMM Document 1 Filed 03/05/21 Page 4 of 4




                               CERTIFICATE OF SERVICE

      I electronically filed the foregoing NOTICE OF REMOVAL with

the   Clerk       of     Court   using    the   CM/ECF      system   which      will

automatically          send   email   notification   of    such   filing   to   the

following attorneys of record:


      Benjamin J. Rollins
      Angell Law Firm, LLC
      3391 Peachtree Rd. NE
      Suite 110
      Atlanta, GA 30326


      I also mailed by United States Postal Service the document

to the following non-CM/ECF participants:                 None


      This 5th day of March, 2021.



                                         /s/ Jonathan R. Gibson
                                         JONATHAN R. GIBSON
                                         For the Firm




2402-13733(JDD)




                                          -4-
